Citation Nr: 1002114	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-36 799	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the period 
prior to May 5, 2006 for bilateral plantar fasciitis with 
calcaneal spurs; and in excess of 10 percent disabling for 
the period beginning May 5, 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2003 to November 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a December 2006 rating decision, the Columbia, South 
Carolina RO increased the rating for the service-connected 
bilateral plantar fasciitis from noncompensable to 10 percent 
disabling, effective from May 5, 2006.  Because the increase 
in the rating of the Veteran's bilateral plantar fasciitis 
disability does not represent the maximum rating available 
for the condition, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 5, 2006 the Veteran's disability was 
manifested by pain and the necessity of shoe inserts.

2.  Since May 5, 2006 the Veteran's disability has manifested 
pain, the necessity of shoe inserts, pes cavus, calcaneal 
spurs, and pronated foot deformity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's service-connected plantar fasciitis with calcaneal 
spurs has not been met for the period prior to May 5, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5278 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected bilateral plantar 
fasciitis with calcaneal spurs have not been met for the 
period beginning May 5, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was sent a notice letter in January 2006.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  The Veteran is challenging 
the initial rating assigned following the grant of service 
connection for bilateral plantar fasciitis with calcaneal 
spurs.  Therefore, no further statutory notice is needed and 
any default in the notice is obviously nonprejudicial.  See 
also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA assisted the Veteran in obtaining 
VA and private treatment records and the Veteran was afforded 
three VA Compensation and Pension (C&P) examinations for her 
feet in January 2006, August 2007, and August 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




II.  Higher Rating for Plantar Fasciitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In an appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The Board will thus consider entitlement to "staged 
ratings."  [i.e. additional staged ratings, as in this 
matter, a staged rating was implemented]

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection for bilateral plantar fasciitis with 
calcaneal spurs was established in the currently appealed 
March 2006 rating decision and a 0 percent disability 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  In a December 2006 rating decision, 
the Veteran's rating was increased to 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5279 for the 
period beginning May 5, 2006.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" as follows: the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  See 38 
C.F.R. §§ 4.20, 4.27.  In this case, the RO has determined 
that the diagnostic code most analogous to the Veteran's 
bilateral plantar fasciitis with calcaneal spurs is DC 5279, 
which pertains to Morton's disease.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopaedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak 
foot.  For a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness, the 
underlying condition is to be rated, with a minimum rating of 
10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Slight acquired claw foot is rated 
noncompensably (0 percent) disabling.  Acquired claw foot 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, definite tenderness under 
metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.
Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  
Diagnostic Code 5280 provides that severe unilateral hallux 
valgus, if equivalent to amputation of great toe, is to be 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The Veteran seeks entitlement to an initial compensable 
rating for the period prior to May 5, 2006 for bilateral 
plantar fasciitis with calcaneal spurs; and in excess of 10 
percent disabling for the period beginning May 5, 2006.  The 
Veteran contends that her condition is more severe than that 
contemplated by her current rating scheme.

The Veteran was afforded a C&P examination in January 2006.  
She stated that her plantar fasciitis and heel condition 
began in March 2004.  She complained of pain at rest, while 
standing, and while walking.  As a result she was not able to 
stand for long periods.

Upon examination both feet were tender.  The Veteran did not 
reveal signs of pes planus.  She was limited in standing, 
walking, climbing stairs, and running.  The Veteran's 
condition slowed down these activities.  She required build 
up of her shoes.  The examiner indicated that the Veteran's 
pain was relieved by corrective shoe wear, however the 
Veteran stated that her inserts did not completely relieve 
her pain.  The joints and muscle were within normal limits.  
An x-ray revealed that both feet were within normal limits.

The Veteran was diagnosed with bilateral plantar fasciitis 
and a bilateral heel condition.  The Veteran's heel condition 
was described as calcaneal spurs.

In May 2006 the Veteran was diagnosed with an acquired 
deformity described as pronated foot.  The Veteran described 
her pain level as a ranging from a four to seven out of ten 
and stated that her left foot experienced more pain than her 
right foot.  Upon examination the Veteran's feet showed 
abnormalities.  Her stance showed over-pronation at the 
subtalar joint.  She was prescribed orthopedic strapping for 
her ankle to correct the pronation.

X-ray findings revealed no evidence of fracture or abnormal 
periosteal reaction.  The Veteran had a thin linear 
calcification in the plantar fascia of both feet.  It was 
located behind her small heel spurs and was greater on the 
left foot than the right. 

In June 2006 the Veteran was referred to another doctor for 
evaluation for Botox injection therapy.  The referring doctor 
stated that attempts at conservative therapy for the Veteran 
had not been successful.  The Veteran reported that her pain 
was persistent and aggravated by increased weight bearing.

In August 2006 the Veteran was examined and exhibited 
symptoms of collapsing cavus foot type.  Her feet were 
hyperhidrotic and she showed signs of mild soft tissue 
swelling.  These symptoms persisted in the Veteran's October 
2006 examination.  The Veteran received acupuncture 
treatments to attempt to alleviate her pain.

The Veteran was afforded a second C&P examination in August 
2007.  The Veteran reported her pain began in March 2004 and 
persisted at a level 5.  Pain was elicited by physical 
activity and standing for long periods.  She also reported 
pain while at rest.  She did not report weakness, stiffness, 
swelling, or fatigue.  She treated the condition with 
ibuprofen.  She stated it was difficult to stand for longer 
than 20 minutes or walk longer than one hour.

Upon examination both feet were tender but did not 
demonstrate painful motion, edema, disturbed circulation, 
weakness, or atrophy of the musculature.  The Veteran's gait 
was within normal limits.  She did not have pes planus, pes 
cavus, hammer toes, or limitation with standing or walking.  
The Veteran required shoe inserts but did not require 
orthopedic shoes, corrective shoes, arch supports, foot 
supports, or build up of her shoes.  In a November 2007 
statement the Veteran refuted this statement indicated that 
she does in fact require arch supports.  The Veterans 
symptoms and pain were not relieved by her shoe inserts.  X-
rays revealed small calcaneal spurs in the Veteran's left 
heel.

The examiner was of the opinion that the Veteran was limited 
in exertional activity including prolonged walking.  The 
examiner did not find that the Veteran had any limitations in 
her routine of daily living.  

The Veteran submitted excerpts from other VA opinions rating 
Veterans with similar conditions.

The Veteran was seen by her private podiatrist in June 2009.  
The Veteran reported pain for five years which was worse in 
the morning, after sitting, and at the end of the day.  
Supportive shoes helped but did not eliminate her pain.  She 
has received treatments which include physical therapy, 
ultrasounds, stretching, arch supports, heel cups, cortisone 
injections, acupuncture, and Botox.  She described her pain 
as a six out of ten after five minutes of standing.  She did 
not have redness or swelling in her feet.  She received the 
most relief from acupuncture.  

Upon examination, the Veteran had normal appearing skin and 
nails.  There were no wounds, ulcers, infections, erythema, 
scarring, or pigment changes.  She did not have clubbing or 
cyanosis of her digits.  She had normal reflexes, sensation, 
motor skills, and gait.  She had pain in both heels directly 
plantar and along the medial fascial band attachment to the 
calcaneus.  She did not have pain with side to side pressure 
of calcaneus.  She had normal range of motion, ambulation, 
and muscle strength.  Ultrasound revealed small calcaneal 
spurs bilaterally.  She had hypoechoic signal of the fascia 
bilaterally at the attachment of the calcaneus with lack of 
fluctuance indicating fibrosis and fasciitis.  She also had 
compression and irritation of the neurovascular bundle which 
was evident on the foot scan.  There were no masses, fat pad 
atrophy, or tear of the plantar fascia.  

The doctor diagnosed the Veteran with bilateral neuritis, 
bilateral plantar fasciitis, bilateral heel spurs, and pain 
and difficulty walking.  Going forward the doctor stated that 
the Veteran should limit her activities.  The doctor padded 
and strapped the Veteran's heels and adjusted her orthotic 
devices.  New orthotics may be necessary.

The Veteran submitted a statement dated in July 2009 stating 
that her treatments were halted during pregnancies, but that 
she was now considering surgery to attempt to alleviate her 
discomfort.  

In August 2009 the Veteran was afforded another C&P 
examination for bilateral plantar fasciitis with calcaneal 
spurs.  The Veteran reported an increase in pain since her 
last C&P examination.  She stated that any walking without 
shoes, even at home, caused severe pain.  She reported being 
told she needed surgery.  The Veteran reported partial relief 
of her symptoms with elevation, applying cold, medication, 
and shoe inserts.  The Veteran stated she took over the 
counter Advil and Tylenol as needed for the pain.  She did 
not have a history of hospitalization or surgery for her 
foot, trauma to the foot, or neoplasm.  

The Veteran did not report swelling, heat, redness, 
fatigability, or weakness in either foot.  She indicated she 
had pain, stiffness, and lack of endurance in her heels and 
arches.  She also reported frequent flare-ups which lasted 
for less than a day and were 50 percent disabling.  She 
stated she could not stand for more than a few minutes and 
could walk for less than an hour at a time.  

Upon examination there was no evidence of painful motion, 
swelling instability, or weakness.  The Veteran demonstrated 
evidence of tenderness and abnormal weight bearing.  She also 
had very high arches.  An x-ray revealed bilateral plantar 
calcaneal spurs, with the left being greater than the right.

The examiner diagnosed the Veteran with bilateral plantar 
fasciitis with calcaneal spurs.  The condition had a 
significant effect on the Veteran's occupation because of 
decreased mobility and pain.  It also had varying effects on 
the Veteran's ability to complete chores, shopping, exercise, 
sports, traveling, bathing, driving, and dressing.  Because 
of this condition the Veteran was only able to complete 
sedentary work.

After review of the evidence discussed above, the Board 
concludes that the Veteran is not entitled to a higher rating 
for her bilateral plantar fasciitis.

The Board notes that outpatient treatment records indicated 
that the Veteran demonstrated pronation (which could arguably 
help support an increased rating under Diagnostic Code 5276).  
However, pronation alone is not sufficient to support a 
rating increase without evidence of swelling or callosities, 
and it is not suggested that pronation was marked.  Neither 
swelling nor callosities were noted in the Veteran's C&P 
examinations, the Veteran did not report any episodes of 
swelling, and only one note of mild swelling was made in all 
of the Veteran's treatment records.  Additionally, the 
Veteran has never been diagnosed with pes planus.  As such a 
higher rating under Diagnostic Code 5276 is not warranted for 
any part of the claim period.

The record also contains several diagnoses of pes cavus.  The 
Veteran was first diagnosed in August 2006 and the diagnosis 
was confirmed on several occasions during her private 
treatment.  Pes cavus was not seen during any of the 
Veteran's C&P examinations, however high arches were noted in 
the Veteran's August 2009 exam.  At no point has the Veteran 
demonstrated or complained of dorsiflexion in her toes or 
ankle, tenderness in her toes, shortened plantar fascia, or 
callosities.  Additionally, the Veteran has not made any 
complaints regarding her pes cavus diagnosis, and instead 
claims that her plantar fasciitis is the cause of her 
disability.  This was confirmed by her private podiatrist who 
did not diagnosis or otherwise mention pes cavus in his June 
2009 examination and stated that the cause of the Veteran's 
pain and disability was her plantar fasciitis.  A diagnosis 
of pes cavus alone, without other symptoms, is not sufficient 
to warrant a higher rating under Diagnostic Code 5278 at any 
point during the claim.  

There is also no indication that the Veteran is entitled to a 
higher rating under Diagnostic Codes 5283 or 5284.  At no 
point during the claim has the Veteran showed signs of 
malunion or nonunion of the metatarsals or a specific foot 
injury.  

The Veteran is not entitled to a higher rating for the period 
beginning May 5, 2006 under Diagnostic Codes 5277, 5279, 
5280, or 5281 because these Codes do not offer ratings higher 
than 10 percent, her current rating, and she has not 
manifested separate and distinct symptoms under these codes 
which would warrant an additional 10 percent rating.  
Additionally, the Veteran is not entitled a higher rating 
under these Codes for the period ending May 5, 2006 because 
at no point during that period did the Veteran experience 
weakness, hallux valgus, hallux rigidis, hammer toes, or have 
a diagnosis of Morton's disease.  Prior to the Veteran's May 
5, 2006 x-ray the medical evidence does not support a 
compensable rating.

Finally, the Veteran submitted excerpts from rating decisions 
of Veterans with similar disabilities.  While these rating 
decision excerpts appear to indicate that those Veterans 
demonstrated similar symptoms to the appellant, the appellant 
can only be rated on her own manifestations as demonstrated 
by the claims file and the Board cannot rate the Veteran in 
comparison to others who appear to be similarly situated.  In 
any event, the Board also points out that rating actions, 
including those from other jurisdictions, have no bearing on 
related or non-related Board decisions.

The Board has considered whether any other relevant 
diagnostic code would allow for a higher disability rating at 
any time during the pendency of the Veteran's claim. However, 
the evidence of record does not demonstrate that the Veteran 
has exhibited any symptoms that would warrant the application 
of any other diagnostic code throughout the pendency of her 
claim.  While the Board recognizes that the Veteran suffers 
considerable pain from her disability and has difficulty 
completing many tasks because of her pain, the record does 
not support a higher rating at any point during the Veteran's 
claim.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor her representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  While the Veteran does not currently 
work outside her home, the Board observes that there is no 
showing the disability results in marked interference with 
all employment.  Her disability has not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand of this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for the period 
prior to May 5, 2006 for bilateral plantar fasciitis with 
calcaneal spurs; and in excess of 10 percent disabling for 
the period beginning May 5, 2006 is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


